Exhibit 23.3 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this Registration Statement on Form S-1 of our report dated April 4, 2011on our audit of the consolidated financial statements of Midas Medici Group Holdings, Inc. and Subsidiaries as of December 31, 2010 and 2009 and for the years then ended. We also consent to the reference to our Firm under the caption “Experts” in this Registration Statement. /s/ J.H. Cohn LLP Roseland, New Jersey February 6, 2012
